DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Fig. 5

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2010/0108897), and further in view of Katsuyama et al. (US 2016/0170037) hereinafter known as Katsuyama, and Akers et al. (US 2014/0001365) hereinafter known as Akers.
With regards to claim 1 and 20, Iwamoto discloses a radiation measuring device and method for alpha and beta particles ([0057]; Fig. 1, 3 and 5-6) comprising:
a first layer of a first material for receiving the alpha and beta particles (Fig. 6; light emitting film 14)([0043] teaches that the light emitting layer may be a powdery ZnS(Ag)), wherein the first material of the first layer scintillates a respective first stream of photons for each of the alpha particles (Abstract; The light emitting layer contains an adhesive material, and a second scintillator material added thereto for detecting α ray.)([0037]; “…detection of α ray is performed by the light emitting film 14…”; [0059]), but the beta particles pass through the first layer with negligible scintillation ([0056] teaches that β ray entering from outside passes through the light emitting film (Fig. 6; 14) in the scintillator member 10 and reach the light emitting plate 16);
a second layer of a second material (light emitting plate 16) for receiving the beta particles passing through the first layer ([0056]; see above) and for passing the respective first stream of photons 66 for each alpha particle ([0057]; Fig. 5-6; 66) , wherein the second material of the second layer ([0037]; light emitting plate 16 is formed of a plastic scintillator) scintillates a respective second stream of photons 67 for each of the beta particles ([0057]; Fig. 5-6; 67);
a photomultiplier tube 112 which detects light [0058].
Iwamoto teaches of two photomultiplier tubes 52, 54 that provides separate detection signals for alpha and beta particles by utilizing waveform discrimination processing so that each respective signals are counted independently [0056][0060].
Iwamoto does not disclose;
a photomultiplier for amplifying the first and second streams of photons for the alpha and beta particles into an electrical signal, which includes a respective pulse for each of the alpha and beta particles; and
an analyzer for determining, from the electrical signal, a respective energy of each of the alpha and/or beta particles from a shape of the respective pulse for each of the alpha and beta particles.
In the same field of endeavor, Katsuyama discloses a radiation measuring instrument for detecting α-rays and β-rays while discriminating between α-rays and β-rays [0001]. Katsuyama teaches of a scintillator that emits light when α-rays and β-rays enters, the light then enters the photomultiplier tube and converted into an electrical output pulse [0024]. The output pulse then goes to a first amplifier that performs inverting amplification of the pulse [0026]. The pulse/signal then goes to a second amplifier for preprocessing into a bipolar pulse [0028]. The output pulse goes to pulse discrimination circuitry and pulse width signal generating circuitry [0030]. The reference further teaches that when α-rays are detected, a signal having a pulse width of 1.0 μs to 3.0 μs is generated, and when β-rays are detected, a signal having a pulse width of less than 1.0 μs is generated [0034]. Further, the pulse width signal goes to a determination circuit that outputs either an α-ray pulse and/or β-ray pulse and a microcomputer individually count the pulses [0040].
In view of Katsuyama, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the device of Iwamoto with a photomultiplier tube and corresponding circuitry for the purpose of receiving photons and converting and amplifying the said photons into an electrical pulse signal. The motivation is to generate an electrical pulse from scintillator interactions with α-ray pulse and/or β-ray pulse, the pulse is then analyzed by signal processing circuitry for α-ray pulse and/or β-ray pulse identification.
In view of Katsuyama, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the device of Iwamoto with a microcomputer (analyzer) and accompanying pulse width signal processing circuitry for the purpose of identifying the α-ray pulse and/or β-ray pulse based on the pulse width.
Katsuyama teaches that the waveform of a detected pulse is compared with a threshold value, a rising point and a falling point are specified as points crossing the threshold value. The reference further teaches that a unipolar pulse generally includes a steep rising portion (also referred to as a leading edge) from a rising point to a peak point, and a relatively gentle falling portion (also referred to as a trailing edge) from the peak point to a baseline [0003]. Further, the reference teaches that the β-ray detected pulse 100a, a1 indicates a pulse crest value (a height from the baseline to a peak) [0041].
However, neither Iwamoto nor Katsuyama specifically disclose an analyzer for determining a respective energy of each of the alpha and/or beta particles from a shape of the respective pulse for each of the alpha and beta particles.
Akers discloses a stacked radiation detector assembly ([0026]; Fig. 1; 100) that utilizes a first scintillator 110, a second scintillator 120, and a light-to-electrical converter 130. [0028] teaches that the detector can measure and discriminate the lower energy alpha and beta emitters. Akers goes on to teach that radiation interacts with the first and second scintillator 110, 120 and generates light pulses, the light pulses are received by the light-to-electrical converter 130 for conversion to electrons that may be processed by electronic hardware and software (see FIG. 4) for analysis and storage [0030]. Aker further teaches of a characteristic distinguisher 421 that includes a pulse shape analyzer 422 and a time-to-amplitude converter (TAC) 423 which can be utilized to recognizing and/or quantifying the pulses based on the rise time characteristics and energy levels of the pulses [0054]. The pulse shape analyzer 422 receives the detection signal from the detector assembly 410 and determines the rise time of the pulse and sends a start pulse and a stop pulse to the TAC 423.  The TAC 423 receives the start pulse and stop pulse and calculates the time between those two events, then the TAC 423 sends a signal to the spectrometer 424, wherein the amplitude of the signal is proportional to the time difference between the start and stop pulses related to the rise time to of the light pulse. This proportional amplitude-to-time information allows the spectrometer to create a spectrum of the different time responses for the different scintillators of the detector assembly. Further, the spectrometer also receives energy information, which may be used to create a spectrum for the different energies levels received. The spectrometer may combine the time and energy spectra such that the energy for each count can be determined for a count (i.e., light pulse), as well as in which scintillator the light pulse is generated for that count [0058].
In view of Akers, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the microcomputer (analyzer) of modified Iwamoto with pulse shape analyzer and time-to-amplitude converter circuitry. The motivation is to shape/process the light pulse from the photomultiplier tube and further determine the time and energy values of said pulse in relation to received alpha and/or beta particles. The time and energy spectra can be used to determine the count (digital representation of the pulse).

analyzer for determining a respective energy of each of the alpha and/or beta particles from a shape of the respective pulse for each of the alpha and beta particles.

With regards to claim 2, modified Iwamoto discloses the sensor of claim 1, wherein over a time interval the analyzer collects the respective energies for the alpha and/or beta particles into an energy spectrum. (see the rejection of claim 1)

With regards to claim 3, modified Iwamoto discloses the sensor of claim 2, wherein the analyzer further determines, from the energy spectrum, at least one isotope generating a portion of the alpha and beta particles during radioactive decay of the at least one isotope. (Aker; [0029])

With regards to claim 4, modified Iwamoto discloses the sensor of claim 1, wherein over a time interval the analyzer collects the respective energies for the alpha and beta particles into an energy spectrum (see the rejection of claim 1), and from the energy spectrum the analyzer further determines at least one isotope generating a portion of the alpha and beta particles during radioactive decay of the at least one isotope. (Katsuyama; [0012][0040][0044])

With regards to claim 5, modified Iwamoto discloses the sensor of claim 1, wherein the shape of the respective pulse for each of the alpha and beta particles includes an amplitude and a duration of the respective pulse. (see the rejection of claim 1)

With regards to claim 6, modified Iwamoto discloses the sensor of claim 5, wherein the duration of the respective pulse for each of the alpha and beta particles is sufficiently short so they do not overlap within the electrical signal. (Aker [0054][0057] teaches of recognizing and/or quantifying the pulses based on different rise time characteristics.)

With regards to claim 7, modified Iwamoto discloses the sensor of claim 5, wherein the duration of the respective pulse for each of the alpha particles is longer than the duration of the respective pulse for each of the beta particles. (Katsuyama; [0041])

With regards to claim 8, modified Iwamoto discloses the sensor of claim 5, wherein the amplitude integrated over the duration for the respective pulse measures the respective energy. (see the rejection of claim 1)

With regards to claim 9, modified Iwamoto discloses the sensor of claim 8, wherein the respective energy of each of the alpha particles measures in MeV, and the respective energy of each of the beta particles measures in keV. (Akers; Table 1)

With regards to claim 10, modified Iwamoto discloses the sensor of claim 8, wherein the beta particles pass through the first layer with the negligible scintillation because the negligible scintillation is insignificant relative to both the scintillation in the first layer from the alpha particles and the scintillation in the second layer from the beta particles. (Aker; [0031][0039])

With regards to claim 11, modified Iwamoto discloses the sensor of claim 1, wherein the photomultiplier receives the respective first stream of photons for each of the alpha particles from the first layer via the second layer, and the photomultiplier receives the respective second stream of photons for each of the beta particles from the second layer. (see the rejection of claim 1)

With regards to claim 12, modified Iwamoto discloses the sensor of claim 1, wherein a thickness of the first layer is sufficiently thick so that scintillation in the first material substantially dissipates the respective energy of each of the alpha particles generated from radioactive decay of a plurality of isotopes present on Earth. (Iwamoto; [0043])(Akers; [0032][0070])

With regards to claim 13, modified Iwamoto discloses the sensor of claim 12, wherein the thickness of the first layer is sufficiently thin so that gamma rays pass through the first layer with negligible scintillation. (Akers; [0032])

With regards to claim 14, modified Iwamoto discloses the sensor of claim 1, wherein a thickness of the second layer is sufficiently thick so that scintillation in the second material substantially dissipates the respective energy of each of the beta particles generated from radioactive decay of a plurality of isotopes present on Earth. (Akers; [0035][0055][0070])

With regards to claim 15, modified Iwamoto discloses the sensor of claim 1, wherein the first material includes at least one element of high atomic weight (Akers; [0036]; CaF2:Eu) and the second material includes a plurality of elements of low atomic weight (Akers; [0034][0036]; plastic scintillators such as polyvinyl toluene). 

With regards to claim 17, modified Iwamoto discloses the sensor of claim 1, wherein the photomultiplier is one of a photomultiplier tube and a silicon photomultiplier. (The references do not specifically disclose a silicon photomultiplier, however, silicon photomultipliers are commonly utilized within the art for the advantages of fast timing properties and high intrinsic gain. It would have been obvious to one of ordinary skill within the art to employ silicon photomultipliers to gain its advantages.) 

With regards to claim 18, modified Iwamoto discloses the sensor of claim 1, further comprising an opaque and moisture-impenetrable entrance window through which the alpha and beta particles pass before reaching the first layer, the entrance window including at least one of aluminum, mylar, and mica. (Iwamoto; [0014][0019][0042; protective layer and light tight layer)

With regards to claim 19, modified Iwamoto discloses the sensor of claim 1, further comprising an optical grease between the first layer and the second layer, and an optical grease between the second layer and the photomultiplier. (Iwamoto; [0043] adhesive material/layer)

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 16, modified Iwamoto discloses the sensor of claim 15, wherein the second material is poly-vinyl toluene (Akers; [0034]). Akers teaches that scintillator materials may comprise lithium glass scintillator or other crystalline scintillator materials with suitable optical properties [0036]. However, modified Iwamoto does not specifically disclose that the first material is Cerium doped Gadolinium Aluminum Gallium glass (GAGG:Ce).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Usuda (US 5,399,869)
Donowsky (US 2013/0320220)
Kaneko et al. (US 2014/0014846Belobraydich et al. (US 2018/0113223)
Berman et al. (US 2004/0129890)
Mackawa et al. (US 2003/0030003)
Hamby et al. (US 2011/0101228)
Ullah et al. (US 2020/0333478)
Barrett et al. (US 2018/0052242)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884